Exhibit 10.15

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







(IRIDIUM LOGO)

Iridium Satellite LLC

6707 Democracy Boulevard, Suite 300

Bethesda, MD 20817




V: 301-571-6200

F: 301-571-6224

August 1, 2007




Mr. John Roddy

[*]

Dear John:

On behalf of the Board of Directors, I am pleased to offer you the position of
Executive Vice President for Customer Care, Gateway and Network Operations of
Iridium Satellite LLC (“Company”). I am personally delighted to present this
offer and look forward to working with you in the coming years.

The following are the terms of this offer (all dollars stated in U.S. dollars):

Title:

Executive Vice President for Customer Care, Gateway and Network Operations

 

 

Reporting To:

Chief Executive Officer

 

 

Base Salary:

$260,000 per annum paid bi-monthly

 

 

Incentive Plan:

In addition to your base salary, you will participate in the Annual Executive
Bonus Plan along with other members of the Executive Management team. Your
participation will be up to 35% of base salary paid during the calendar year,
for 100% achievement of specific targeted Corporate goals and objectives. For
the calendar year 2007 you will be eligible to earn the bonus incentive on the
full $260,000 as if you were employed for the entire twelve months of that year.
The Plan includes the opportunity for payment of more than 100% for achievements
in excess of 100% of targeted Corporate goals and objectives. These goals and
objectives will be established by the CEO and approved by the Iridium Board of
Directors. This Plan when instituted is discretionary and subject to change.

 

 

Benefit Plans:

You will participate in the Iridium employee benefits program provided by
Company. In addition you will be entitled to participate in all future benefit
programs and have perquisites comparable to those provided for senior executive
employees.








--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.

John Roddy

Offer of Employment

Page 2













 

In addition Iridium will pay the full cost associated with acquiring your H1-B
visa and your Permanent Residence in the United States for as long as you are
employed in good standing with Iridium.

 

 

Vacation:

You will receive paid vacation annually at the rate of four weeks per year.

 

 

Equity Equivalent:

You will be granted an Equity Equivalent interest in profits of Company’s
parent, Iridium Holdings LLC, as provided in Exhibit A hereto.

 

 

Severance:

Your employment will continue unless terminated by you or Company at any time on
thirty days’ prior written notice. Company may terminate for any reason or no
reason, with or without cause. If your employment is terminated by Company other
than for cause, or by you for “constructive discharge”, you will be entitled to
a minimum of six months’ and a maximum of nine months’ severance at your base
salary at the time of termination. The first six months of severance payments
shall begin upon termination of employment and will be paid in installments in
accordance with the Company’s general payroll practices. If after the six month
period you have not found suitable employment, you will receive severance
payments month to month up to an additional three months or until you find
suitable employment, whichever comes first.

 

 

 

In addition, you will be entitled to receive a prorated portion of any payment
to which you otherwise would have been entitled on account of the Company
Incentive Plan for the calendar year in which termination occurs. Payment will
be made at the same time as payments are made to all participants in the
Incentive Plan and upon achievement of the Plan targets. “Constructive
discharge” shall be defined as the assignment of duties materially inconsistent
with your position, authority, duties or responsibilities, or a substantially
adverse alteration in the nature or status of your responsibilities.

 

 

Relocation:

Company will provide assistance with your relocation from your current residence
in Canada to your assigned work place, which is agreed to initially be Tempe AZ.
This assistance shall be in accordance with the terms set forth in Exhibit B
hereto.

 

 

Effective Date:

August 13, 2007








--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.

John Roddy

Offer of Employment

Page 3










This offer is contingent on your successful completion and acceptance by Company
of the following enclosed documents:

·

References and verification of credentials and employment

·

Felony and misdemeanor background investigation

·

Completion and signature on the enclosed Application of Employment, ISLLC Code
of Conduct Affidavit, Non-Disclosure and Intellectual Property Agreement, and
Employee Handbook Affidavit

·

Proof of Eligibility to work in the United States (attached is a list of
documents that would be acceptable as proof of eligibility)

·

Credit Check (may be applicable for selective positions)




Should you require additional interpretation of any the above documents or its
application to any specific situation, please contact me at (480) 752-1122 /
Fax:  (480) 752-5190, or by Email at jill.piovano@iridium.com.

Again John, let me reiterate how excited we are to present this offer.  To
accept this position, sign and date where indicated and return to me at the
address below.

Sincerely,

/s/  Matthew Desch

Matthew Desch

Chairman & Chief Executive Officer

Iridium Satellite LLC

Chief Executive Officer

Iridium Holdings LLC

Agreed to and accepted:

/s/ John Roddy                    

Sept. 11, 2007          

John Roddy

               Date




This letter is not, nor is it intended to be, a contract with respect to length
of employment.

Return Address:

Mr. Matthew Desch

Iridium Satellite, LLC

6707 Democracy Blvd. Suite #300

Bethesda, Maryland  20817











--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of
The Securities Exchange Act of 1934, as amended.







Exhibit A

to

John Roddy Employment Letter

Dated August 1, 2007

Profits Interest Payments

Iridium Holdings LLC (the “Company”) agrees to make payments (“Profits Interest
Payments”) to you on the terms and subject to the conditions set forth below.

1.

Defined Terms. As used in this Exhibit A, the following terms have the meanings
set forth in this Section 1:

(a)

“Aggregate Distributions and Payments” means: (i) all distribution and payments
(other than distributions or payments made to defray such a holder’s income tax
liabilities) made by the Company to which the holders of Class B Units (as a
group) are entitled, including but not limited to distributions made by the
Company on account of the sale or other disposition of substantially all of the
assets of Company and its subsidiaries taken as a whole plus (ii) all payments
made by third parties to which such holders (as a group) are entitled on account
of the sale or other disposition (by way of merger, share exchange, or
otherwise) of substantially all of the Class B Units then outstanding, in each
ease after the Effective Date. “Distributions” and “payments” shall include not
only cash distributions and payments but also distributions and payments made in
securities or other property, which shall be valued as reasonably determined by
the Board of Directors of Company.

(b)

“Class B Unit” means a fully-paid and nonassessable Class B Unit (as defined in
the Iridium Holdings LLC Agreement) that is free of all taxes, liens, and
charges.

(c)

“Effective Date” means August 1, 2007.

(d)

“Equivalent Holder of Class B Units” means a person whose Percentage Interest on
the date for determining the amount of a Profits Interest Payment to you equals
the Equivalent Percentage.

(e)

“Equivalent Percentage” as of any particular date means, with respect to a
particular Indicated Percentage, the Percentage Interest in the Company as of
that date of a (hypothetical) holder of Class B Units whose Percentage Interest
on the Effective Date equals that Indicated Percentage. In other words, a
holder’s Equivalent Percentage takes into account any dilution of the interests
of holders of Class B Units resulting from events occurring after the Effective
Date.

(f)

“Indicated Percentage” means one-half of one percent (0.50%), subject to the
vesting provisions of Section 3 hereof.

(g)

“Iridium Holdings LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company, as from time to time amended.

(h)

“Percentage Interest” has the meaning ascribed to it in the Iridium Holdings LLC
Agreement

(i)

“Satellite” means Iridium Satellite LLC.











--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of
The Securities Exchange Act of 1934, as amended.

Exhibit A (continued)







(j)

“Threshold Amount” means an amount determined by multiplying the Equivalent
Percentage by the aggregate net amount of cash that would he available for
distribution to the Company’s members if the Company’s assets were sold on the
Effective Date for an assumed enterprise value of $600 million and, out of the
proceeds of such hypothetical sale, the Company paid or made provision for all
liabilities and obligations existing as of the Effective Date that would require
the outlay of cash. The Company believes that, as of the Effective Date, the
enterprise value of the Company is less than $600 million, and the Company makes
no representations with respect to whether or when the enterprise value of the
Company will exceed that amount.

2.

Amount and Timing of Payments. The Profits Interest Payments to be made to you
shall equal the excess (if any), determined on a cumulative basis of (i) the
Aggregate Distributions and Payments that an Equivalent Holder of Class B Units
is entitled to receive after the Effective Date over (ii) the Threshold Amount.
Such Profits Interest Payments shall be made to you as and when the
distributions and payments by reference to which the Aggregate Distributions and
Payments are determined are to be made. Where the Aggregate Distributions and
Payments in respect of which Profits Interest Payments are to be made are
payments to holders of Class B Units by a party other than Company or its
subsidiaries, such Profits Interest Payments shall be made by the Company but
shall take into account the amount by which the payments that would otherwise be
made to such holders of Class B Units will be reduced by the Profits Interest
Payments.

3.

Vesting of Right to Receive Profits Interest Payments. Your right to receive any
Profits Interest Payments is subject to vesting. In particular, one-third of
your Indicated Percentage will vest on the first, second, and third
anniversaries of the Effective Date, respectively, provided that you remain
employed on such date. Any portion of your Indicated Percentage that has not yet
vested as of the effective date of any voluntary or involuntary termination of
your employment (whether by Satellite or by you) for any reason shall be
forfeited. Notwithstanding the foregoing, however, your right to receive Profits
Interest Payments shall vest completely upon the occurrence of a “Change in
Control,” which is defined as follows:

(a)

any “person” (as such term is used in section 13(d) and l4(d) of the Securities
Exchange Act of 1934) (other than a person who as of the Effective Date owns an
interest in the Company or in Satellite or any affiliate of any such person)
becomes the beneficial owner, directly or indirectly, of interests in the
Company or in Satellite representing more than fifty percent (50%) of the
combined voting power of the then-outstanding interests in the Company or in
Satellite (as the case may be); or

(b)

the consummation of:

(1)

any consolidation or merger or share or unit exchange involving the Company or
Satellite in which the Company or Satellite (as the case may be) is not the
continuing or surviving entity or pursuant to which interests in the Company or
Satellite would be converted into cash, securities, or other property, other
than a merger of the Company or of Satellite in which the holders of voting
interests in the Company or Satellite (as the case may be) immediately before
the merger own fifty percent (50%) or more of the voting interests in the
surviving entity immediately after the merger; or

(2)

any sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of substantially all of the assets of the Company or of
Satellite other than to one or more of its wholly-owned subsidiaries or to an
entity in which the persons holding voting interests in the Company or Satellite
immediately before the consummation of the transaction own fifty percent (50%)
or more of the voting interests.











--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of
The Securities Exchange Act of 1934, as amended.

Exhibit A (continued)







4.

Company’s Option to Redeem. The Company will have the option to buy out your
right to receive Profits Interest Payments at such time as you cease to be an
employee of Satellite, which option may be exercised by written notice given to
you at any time within one (1) year after the date you cease to be an employee
of Satellite. If the Company exercises this option, the Company or Satellite
will pay to you in a lump sum, not later than sixty (60) days after the option
is exercised, the value of your right to receive Profits Interest Payments as of
the date the option is exercised. This value will be determined by the Board of
Directors of Company in consultation with its then institutional financial
advisors, taking into account the value of, and the Aggregate Distributions and
Payments that are reasonably likely to be made to holders of, Class B Units but
subject to the Threshold Amount. Provided such determination is made in good
faith and is not patently unreasonable, such determination shall be final and
binding on both you and Company.

5.

No Ownership Interest. In no event shall you be deemed an owner of any equity
interest in the Company or Satellite by virtue of this Exhibit A or to have or
be entitled to exercise any of the rights of an owner of an equity interest in
Company or Satellite, whether arising under the Iridium Holdings LLC Agreement,
the Delaware Limited Liability Company Act, or otherwise.

IRIDIUM HOLDINGS LLC







By:/s/ Matthew J. Desch                  (SEAL)

Name:  Matthew J. Desch

Title:    CEO











--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of
The Securities Exchange Act of 1934, as amended.







(IRIDIUM LOGO)

Iridium Satellite LLC

6707 Democracy Boulevard, Suite 300

Bethesda, MD 20817




V: 301-571-6200

F: 301-571-6224

Exhibit B

To aid in your relocation from Ontario, Canada to Phoenix, Arizona metro area,
Iridium satellite will provide to you the following relocation assistance:

1.

Reimbursement of reasonable cost of temporary housing for up to six months.

2.

Reimbursement of rental car for personal use for up to three months.

3.

Up to six months of reasonable personal travel between Tempe and Ontario for you
and your wife as needed to secure housing, facilitate the transition of this
relocation and final travel to Phoenix.

4.

Cost of packing, shipping and unpacking of reasonable household goods and one
vehicle from Ontario to Phoenix metro area, capping at $30,000 (expense to be
approved in advance); or an amount equal to one month’s gross base salary if you
should choose not to relocate your household goods from Canada; or a combination
of the two up to $30,000.

5.

Company shall reimburse you for the out of pocket tax liability associated with
the above expenses that you may incur from either the United States or Canada as
a result of this relocation.

6.

If Iridium terminates you at any time during your employment for any reason
other than for cause, Iridium agrees to move your household goods from Phoenix
metro area to Ontario, provide final travel for you and your wife back to
Ontario and reimburse you for the out of pocket tax liability associated with
these expenses that you may incur from either the United States or Canada as a
result of your relocation back to Ontario.











--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of
The Securities Exchange Act of 1934, as amended.







(IRIDIUM LOGO)




December 31, 2008




John Roddy

c/o Iridium Holdings, LLC

6707 Democracy Boulevard, Suite 300

Bethesda, MD 20817

RE: Your Profits Interest

Dear John:

You were granted phantom equity payment rights pursuant to Exhibit A of your
employment agreement with Iridium Holdings, LLC (the “Company”) dated as of
August 1, 2007 (the “Employment Agreement”) (such rights are hereafter referred
to as the “Profits Interest Payment”). The purpose of this letter is to confirm
your and the Company’s understanding regarding the terms pursuant to which the
Profits Interest Payment will be calculated and payable to you. Accordingly,
this letter supersedes, and renders null and void, Exhibit A of the Employment
Agreement.

The Profits Interest Payment represents your right to receive a cash bonus from
the Company, calculated as set forth below and payable in a single lump sum less
applicable withholding, upon the earliest to occur of the following events
(each, a “Payment Event”): (i) a Change in Control (as defined in the Employment
Agreement) that also constitutes a “change in control event” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) or
(ii) December 31, 2017.

The actual amount of the Profits Interest Payment payable to you upon a Payment
Event shall be computed as follows, but in no event shall be less than $0.00:

X = the product of A times B, where:

X is the amount of the Profits Interest Payment payable upon a Payment Event;

A is the positive difference, if any, between (i) the fair market value (as
determined in good faith by the Company’s board of directors in consultation
with its institutional financial advisors) on the date of the Payment Event of
7976 Class B Units of the Company, as such number of units shall be adjusted to
reflect any changes in the outstanding units or in the capital structure of the
Company by reason of unit dividends or extraordinary cash dividends, unit
splits, reverse unit splits, recapitalizations, reorganizations, mergers,
consolidations, separations, combinations, exchanges, or other relevant
corporate transactions or changes in capitalization, and (ii) the “Threshold
Amount” (as defined below); and











--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of
The Securities Exchange Act of 1934, as amended.




2




B is the “Applicable Percentage” (as defined below).

The “Applicable Percentage” is 33 1/3% on the date of this letter and, subject
to your continued employment with the Company and its affiliates on each
applicable vesting date, shall increase to 66 2/3% on August 1, 2009 and to 100%
on August 1, 2010. Notwithstanding the foregoing, if you are employed by the
Company and its affiliates upon the occurrence of a Change in Control
(including, without limitation, the consummation of the transactions
contemplated by the Transaction Agreement dated as of September 22, 2008 among
the Company, GHL Acquisition Corp., a Delaware corporation, and each of the
sellers whose name appears on the signature page thereto), the Applicable
Percentage shall increase to 100% effective upon such Change in Control.

Effective as of the date of this letter, the “Threshold Amount” is $1,751,349;
provided, that the Threshold Amount shall be cumulatively reduced (but not below
$0.00) between the date hereof and the Payment Date by an amount equal to each
distribution or payment (other than tax distributions) that you would have been
entitled to receive following the date hereof if you in fact held 7976 Class B
Units of the Company (adjusted, if applicable, as set forth above), including,
without limitation, in connection with a sale or other disposition of
substantially all of the Class B Units or substantially all of the assets of the
Company and its subsidiaries taken as a whole.

Please confirm your agreement to the above by signing below.

Very truly yours,




Iridium Holdings, LLC




By: /s/ John S. Brunette                                           

Name:  John S. Brunette

Title:    Chief Counsel & Chief Administrative

          Officer







Acknowledged and Agreed:




/s/ John Roddy                                 

John Roddy




Date:  December 31, 2008









